Citation Nr: 1015610	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  05-00 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, including secondary to inservice exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In February 2009, the Board issued a decision which denied 
the Veteran's claim.  The Veteran timely appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In January 2010, based on a Joint Motion for 
Remand (Joint Motion), the Court issued an order remanding 
this case for compliance with the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
Veteran or his representative, or on the Board's own motion 
when there has been a denial of due process. 38 C.F.R. § 
20.904(a) (2009).  Here, based on the Joint Motion, the Court 
remanded this matter for additional procedural development 
regarding the Veteran's claim seeking service connection for 
diabetes mellitus, type II, including secondary to inservice 
exposure to herbicides.  Accordingly, in order to prevent 
prejudice to the Veteran, the Board's February 2009 decision 
must be vacated, and a new decision on this issue will be 
entered as if the February 2009 decision by the Board had 
never been issued.




REMAND

Based upon its review of the Veteran's claims folder, the 
Board finds there is a further duty to assist the Veteran 
with his claim therein.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  

As noted in the Joint Motion, the Veteran timely requested a 
Travel Board hearing before the Board.  Accordingly, the case 
is remanded for the following action:  

The RO must place the Veteran's name on 
the docket for a Travel Board hearing at 
the RO before the Board, according to the 
date of his request for such a hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


